DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In Claim 1:
on line 13, delete "the second protrusion part is" and replace with -- the plurality of protrusion parts are --; 
on line 14, delete "the second protrusion part has" and replace with -- the plurality of protrusion parts have --.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while light emitting devices having a light guide plate with a first main surface on which a plurality of first protrusion parts arranged along a first direction and extending along a second direction which crosses the first direction; a plurality of light source elements disposed on a side surface of the light guide plate to be adjacent to each other; and a prism sheet disposed to be opposed to the first main 

Claims 2-5 are allowed for being dependent on the allowed claim 1. 

The light emitting device as disclosed in claim 1 above, wherein a cross-sectional shape of each of the first protrusion parts along the first direction has an apex angle between 55 and 65 degrees, inclusive; and a cross-sectional shape of each of the second protrusion parts along the second direction has a base angle between 1 degree and 3 degrees, inclusive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.